Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 19 January 20222 for application number 17/156,740. 
Claims 1, 6, and 13 are currently amended.
Claims 2, 7, and 14 are canceled.
Claims 1, 3 – 6, 8 – 13, and 15 – 20 are presented for examination.

Response to Amendment
Applicant’s amendments filed 19 January 2022 is insufficient to overcome the rejection of claims 1 – 20 based upon 35 USC § 103 rejection as set forth in the last Office action because:  Examiner respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  Please see Response to Arguments below.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. With regards to the argument that “However, Applicant submits that the combination of Verhaeghe, Ryan, Yamamoto and Gim fails to teach or suggest the usage of a neural network for inferring a predicted number of physical blocks to be erased from a flash memory during an execution of a write operation, where the neural network uses a plurality of inputs including at [product name], a capacity of the flash memory [storage device 100 reports back to the host device the estimated percent used of the memory], a number of physical blocks comprised in the flash memory and a capacity of the physical blocks comprised in the flash memory” as cited on the 18 October 2021 Office Action from paragraphs [0035 – 0036].  Examiner mapped Verhaeghe to read on at two of the listed items because the claim language stated “at least one of the following”.  The other references of record were applied to read on the aspect of inferring a predicted number of physical blocks to be erased from the flash memory during an execution of a write operation.   However, addressing the specific argument that Verhaeghe does not teach these listed characteristics as being part of the inference, Yamamoto teaches “at least one of the following” listed characteristics infers a predicted number of physical blocks to be erased from the flash memory during an execution of a write operation.  “At least one of the following” characteristics Yamamoto teaches is “a capacity of the physical blocks comprised in the flash memory [a value calculated in accordance with the cumulative write data amount in package 2510/(the flash block capacity 3004-the package block capacity 3005) is the estimated value of the cumulative number of deleted blocks in package 2508]” where it states [“Furthermore, in a case where there is the cumulative write data amount in package 2510 instead of the cumulative number of deleted blocks in package 2508, the value of the cumulative number of deleted blocks in package 2508 is estimated from this write data amount 2510. Specifically, for example, a value calculated in accordance with the cumulative write data amount in package 2510/(the flash block capacity 3004-the package block capacity 3005) is the estimated value of the cumulative number of deleted blocks in package 2508. This is because initially (the flash block capacity 3004-the package block capacity 3005) constitutes an empty capacity, and a delete process is generated when this empty capacity ceases to exist.”] [para. 0238].  Therefore, Examine respectfully maintains the prior art of record efficiently reads on the claim limitations based on the current claim language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 8 – 11, 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe et al. [hereafter as Verhaeghe], US Pub. No. 2014/0164674 A1 in view of Ryan et al. [hereafter as Ryan], US Pub. No. 2016/0034206 A1 and further in view of Yamamoto et al. [hereafter as Yamamoto], US Pub. No. 2012/0005402 A1 and further in view of Gim et al. [hereafter as Gim], US Pub. No. 2018/0210825 A1.

As per claim 1, Verhaeghe discloses a computing device, comprising:
memory for storing [“A storage device with a health status check feature is disclosed. In one embodiment, the storage device keeps track of the number of erase cycles performed on the memory of the storage device.”] [Abstract] [para. 0023]: 
[“A storage device with a health status check feature is disclosed. In one embodiment, the storage device keeps track of the number of erase cycles performed on the memory of the storage device. The storage device also stores a value of the predicted limit on the number of times that erase cycles can be performed on the memory. In response to a request from a host device for the health status of the memory, the storage device can provide the host device with information about how many erase cycles have been performed on the memory as compared to the predicted limit.”] [Abstract]; and 
a processing unit [As shown in FIG. 1, the storage device 100 comprises a controller 110 and a memory 120. The controller 110 comprises a memory interface 111 for interfacing with the memory 120 and a host interface 112 for interfacing with the host 50. The controller 110 also comprises a central processing unit (CPU) 113, an optional hardware crypto-engine 114 operative to provide encryption and/or decryption operations, read access memory (RAM) 115, read only memory (ROM) 116 which can store firmware for the basic operations of the storage device 100, and a non-volatile memory (NVM) 117 which can store a device-specific key used for encryption/decryption operations, when used. The controller 110 can be implemented in any suitable manner. For example, the controller 110 can take the form of a microprocessor or processor and a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processor, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, for example. Suitable controllers can be obtained from Marvell or SandForce. The controller 110 can be used to implement the methods shown in the flowcharts and described below] for:
using the predictive model for inferring a predicted number of physical blocks erased from a flash memory [predicted number of erase cycles of the memory 120 of the storage device] based on inputs, the inputs including a total number of physical blocks previously erased from the flash memory [how much of the previously-consumed (i.e., erased)], an amount of data to be written on the flash memory [initially-intended amount of total data to be written] [storage device 100 can respond to a health status command from the host device 50 with a number from 0 to 100 that describes how much of the previously-consumed (i.e., erased) and initially-intended amount of total data to be written has been written as a percentage of that total. So, if the predicted number of erase cycles of the memory 120 of the storage device 100 is 10,000, and the average number of erase cycles across all of the available blocks of the memory 120 is 9,000, the storage device 100 can report to the host device 50 that 90% of the memory 120 is consumed.], characteristics of the flash memory: a manufacturer of the flash memory, a model of the flash memory [product name], a capacity of the flash memory [storage device 100 reports back to the host device the estimated percent used of the memory] [“In this particular embodiment, the storage device 100 has the ability to store and query information about the manufacture of the device, including tools to query and set identified parameters, such as, but not limited to, firmware revision, firmware date, NAND memory information, controller information, date of manufacture, lot code, product name, product serial number, application ID, parameter file ID, page size, meta block size, and spare pool size. In one embodiment, the information shown in the table 500 of FIG. 5 is queryable using USB and SD commands, and the storage device 100 may be given the ability to change information.”] [para. 0035] [“As noted above, in this embodiment, the storage device 100 reports back to the host device the estimated percent used of the memory 120. A value of 100 or greater indicates the memory 120 has reached or exceeded its maximum theoretical write ability. In addition, in this embodiment, the storage device 100 also replies to the health status command from the host device 50 with custom OEM specific identifiers.”] [para. 0036] [“As mentioned above, while health status reporting has been used with magnetic hard disk drives and enterprise storage hard disk and solid state drives, there is no such reporting mechanism currently available for consumer solid-state storage devices, such as Secure Digital (SD) memory cards, Compact Flash (CF) memory cards, and universal serial bus (USB) devices. The following embodiments can be used to provide such storage devices with a health status check feature. In general, in this embodiment, the storage device 100 keeps track of the number of erase cycles preformed on the memory of the storage device. The storage device can also store a value of the predicted limit of the number of times that erase cycles can be performed on the memory. In response to a request from a host device for the health status of the memory, the storage device can provide the host device with information about how many erase cycles have been performed on the memory as compared to the predicted limit. For example, the storage device 100 can respond to a health status command from the host device 50 with a number from 0 to 100 that describes how much of the previously-consumed (i.e., erased) and initially-intended amount of total data to be written has been written as a percentage of that total. So, if the predicted number of erase cycles of the memory 120 of the storage device 100 is 10,000, and the average number of erase cycles across all of the available blocks of the memory 120 is 9,000, the storage device 100 can report to the host device 50 that 90% of the memory 120 is consumed.”] [para. 0028].
However, Verhaeghe does not explicitly disclose a predictive model comprising weights of a neural network, the predictive model being generated by a neural network engine; and
executing a neural network inference engine for inferring a predicted number of physical blocks to be erased from a flash memory during an execution of a write operation based on inputs, by the write operation, and at least one of the following characteristics of the flash memory: a manufacturer of the flash memory, a model of the flash memory, a capacity of the flash memory, a number of physical blocks comprised in the flash memory and a capacity of the physical blocks comprised in the flash memory.
Ryan teaches a predictive model comprising weights [one or more weighted goals] of a neural network, the predictive model being generated by a neural network training engine [Health Metric Analyzer 260] [deterministic algorithms by generating particular "conditions" based upon available health metrics] [“These Navigator Commands, discussed in greater detail below, are selected by Inference Engine 250, based upon an analysis of the health metrics, by Health Metric Analyzer 260, and a decision-making process implemented by Decision Trees module 270.”] [para. 0090] [“In one embodiment, discussed in greater detail below with reference to FIG. 3, Inference Engine 250 employs deterministic algorithms by generating particular "conditions" based upon available health metrics, and utilizing Decision Trees module 270 to determine which, if any, Navigator Commands to select based upon those conditions. In other embodiments, standard neural network or other machine-learning techniques are employed in real time to continually modify (or even regenerate) models that predict which Navigator Commands are most appropriate in light of the available current and historical health metric data. Inference Engine 250 utilizes such predictive models to in effect "train" itself over time to make better predictions that are designed to achieve one or more weighted goals (e.g., maximum P/E cycles per health stage, minimal write timing, etc.). Over time, Inference Engine 250 analyzes actual health metric data obtained from the Flash Memory Chips 110, which it uses to modify the weighting of these goals in order to improve its predictive ability.”] [para. 0093]; and
executing a neural network inference engine [Inference Engine 250] for inferring based on characteristics of the flash memory [Inference Engine 250 analyzes actual health metric data obtained from the Flash Memory Chips 110, which it uses to modify the weighting of these goals in order to improve its predictive ability] [“In one embodiment, discussed in greater detail below with reference to FIG. 3, Inference Engine 250 employs deterministic algorithms by generating particular "conditions" based upon available health metrics, and utilizing Decision Trees module 270 to determine which, if any, Navigator Commands to select based upon those conditions. In other embodiments, standard neural network or other machine-learning techniques are employed in real time to continually modify (or even regenerate) models that predict which Navigator Commands are most appropriate in light of the available current and historical health metric data. Inference Engine 250 utilizes such predictive models to in effect "train" itself over time to make better predictions that are designed to achieve one or more weighted goals (e.g., maximum P/E cycles per health stage, minimal write timing, etc.). Over time, Inference Engine 250 analyzes actual health metric data obtained from the Flash Memory Chips 110, which it uses to modify the weighting of these goals in order to improve its predictive ability.”] [para. 0093] [“Moreover, various combinations of these and other machine-learning techniques can be employed in the context of virtually any design constraints or performance characteristics of flash memory without departing from the spirit of the present invention.”] [para. 0208].
Verhaeghe and Ryan are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Verhaeghe with Ryan in order to modify Verhaeghe for “a predictive model comprising weights of a neural network, the predictive model being generated by a neural network training engine; and
executing a neural network inference engine for inferring based on characteristics of the flash memory” as taught by Ryan.  One of ordinary skill in the art would be motivated to combine Verhaeghe with Ryan before the effective filing date of the claimed invention to improve a system by providing where an “Inference Engine 250 employs deterministic algorithms by generating particular "conditions" based upon available health metrics, and utilizing Decision Trees module 270 to determine which, if any, Navigator Commands to select based upon those conditions. In other embodiments, standard neural network or other machine-[Ryan, para. 0093].
However, Verhaeghe and Ryan do not explicitly disclose inferring a predicted number of physical blocks to be erased from a flash memory during an execution of a write operation based on inputs, by the write operation, and at least one of the following characteristics of the flash memory: a manufacturer of the flash memory, a model of the flash memory, a capacity of the flash memory, a number of physical blocks comprised in the flash memory and a capacity of the physical blocks comprised in the flash memory.
Yamamoto teaches inferring a predicted number of physical blocks erased from a flash memory during an execution of a write operation based on inputs, by the write operation [the value of the cumulative number of deleted blocks in package 2508 is estimated from this write data amount 2510], and at least one of the following characteristics of the flash memory: a manufacturer of the flash memory, a model of the flash memory, a capacity of the flash memory, a number of physical blocks comprised in the flash memory and a capacity of the physical blocks comprised in the flash memory [a value calculated in accordance with the cumulative write data amount in package 2510/(the flash block capacity 3004-the package block capacity 3005) is the estimated value of the cumulative number of deleted blocks in package 2508] [Examiner’s note: regarding the language of “at least one of the following”, the reference reading on at least one of the listed items is needed.  Examiner is mapping Yamamoto to read on at least one of the listed items] [“Furthermore, in a case where there is the cumulative write data amount in package 2510 instead of the cumulative number of deleted blocks in package 2508, the value of the cumulative number of deleted blocks in package 2508 is estimated from this write data amount 2510. Specifically, for example, a value calculated in accordance with the cumulative write data amount in package 2510/(the flash block capacity 3004-the package block capacity 3005) is the estimated value of the cumulative number of deleted blocks in package 2508. This is because initially (the flash block capacity 3004-the package block capacity 3005) constitutes an empty capacity, and a delete process is generated when this empty capacity ceases to exist.”] [para. 0238].
Verhaeghe, Ryan, and Yamamoto are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Verhaeghe and Ryan with Yamamoto in order to modify Verhaeghe and Ryan for “inferring a predicted number of physical blocks erased from a flash memory during an execution of a write operation based on inputs, by the write operation, and at least one of the following characteristics of the flash memory: a manufacturer of the flash memory, a model of the flash memory, a capacity of the flash memory, a number of physical blocks comprised in the flash memory and a capacity of the physical blocks comprised in the flash memory” as taught by Yamamoto.  One of ordinary skill in the art would be motivated to combine Verhaeghe and Ryan with Yamamoto before the effective filing date of the claimed invention to improve a system by providing where an “the value of the cumulative number of deleted blocks in package 2508 is estimated from this write data amount”. [Yamamoto, para. 0238].
However, Verhaeghe, Ryan, and Yamamoto do not explicitly disclose a predicted number physical blocks to be erased by a write operation.
[“In FIG. 10, at block 1005, flash translation layer 325 of FIG. 3 may determine how many blocks must be erased to free enough pages to perform the received write command.”] [para. 0067].
Verhaeghe, Ryan, Yamamoto, and Gim are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Verhaeghe, Ryan, and Yamamoto with Gim in order to modify Verhaeghe, Ryan, and Yamamoto for “a predicted number physical blocks to be erased by a write operation” as taught by Gim.  One of ordinary skill in the art would be motivated to combine Verhaeghe, Ryan, and Yamamoto with Gim before the effective filing date of the claimed invention to improve a system by providing the ability to “determine how many blocks must be erased to free enough pages to perform the received write command”. [Gim, para. 0067].
Claims 6 and 13 are rejected with like reasoning.

Claim 3 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitation:
wherein the inputs further comprise a temperature at which the flash memory is operating; and the processing based on the one or more characteristics of the flash memory and the temperature at which the flash memory is operating.
Verhaeghe discloses wherein the inputs further comprise a temperature at which the flash memory is operating; and the processing based on the one or more characteristics of the flash [Inference Engine 250 analyzes actual health metric data obtained from the Flash Memory Chips 110, which it uses to modify the weighting of these goals in order to improve its predictive ability] and the temperature at which the flash memory is operating [Self-Monitoring Analysis Reporting Technology (S.M.A.R.T.) feature in which, in response to receiving a number of commands from the host device, the magnetic hard disk drive reports back a number of metrics, such as the amount of storage written, the amount of free space, the temperature of the hard disk drive] [solid-state drive (SSD) solutions also uses the S.M.A.R.T feature, along with a number of proprietary mechanisms to determine the health of a storage device] [“For example, some magnetic hard disk drives have a Self-Monitoring Analysis Reporting Technology (S.M.A.R.T.) feature in which, in response to receiving a number of commands from the host device, the magnetic hard disk drive reports back a number of metrics, such as the amount of storage written, the amount of free space, the temperature of the hard disk drive, and the number of bad blocks. The host device can combine these metrics into a formula to create a measure of how healthy the hard disk drive is.”] [para. 0002] [“In enterprise storage environments, some magnetic hard disk drive (HDD) and solid-state drive (SSD) solutions also uses the S.M.A.R.T feature, along with a number of proprietary mechanisms to determine the health of a storage device.”] [para. 0003] [“In one embodiment, discussed in greater detail below with reference to FIG. 3, Inference Engine 250 employs deterministic algorithms by generating particular "conditions" based upon available health metrics, and utilizing Decision Trees module 270 to determine which, if any, Navigator Commands to select based upon those conditions. In other embodiments, standard neural network or other machine-learning techniques are employed in real time to continually modify (or even regenerate) models that predict which Navigator Commands are most appropriate in light of the available current and historical health metric data. Inference Engine 250 utilizes such predictive models to in effect "train" itself over time to make better predictions that are designed to achieve one or more weighted goals (e.g., maximum P/E cycles per health stage, minimal write timing, etc.). Over time, Inference Engine 250 analyzes actual health metric data obtained from the Flash Memory Chips 110, which it uses to modify the weighting of these goals in order to improve its predictive ability.”] [para. 0093] [“Moreover, various combinations of these and other machine-learning techniques can be employed in the context of virtually any design constraints or performance characteristics of flash memory without departing from the spirit of the present invention.”] [para. 0208].
Claims 8 and 15 are rejected with like reasoning.

As per claim 4, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the computing device of claim 1, Verhaeghe discloses wherein the inputs are received by the processing unit via at least one of the following: a communication interface of the computing device [the storage device can communicate with a host device; a memory; and a controller in communication with the interface and the memory], and a user interface of the computing device [“A storage device comprising: an interface through which the storage device can communicate with a host device; a memory; and a controller in communication with the interface and the memory, wherein the controller is configured to perform the following: track a number of erase cycles preformed on the memory; and provide the host device with information about how many erase cycles have been performed on the memory as compared to a predicted limit on a number of times that erase cycles can be performed on the memory.”] [claim 1]. 
Claim 16 is rejected with like reasoning.

As per claim 5, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the computing device of claim 1, Verhaeghe discloses wherein the predicted number of physical blocks erased from the flash memory is displayed on a display of the computing device or transmitted to one or more remote computing entities via a communication interface of the computing device [host device using this form of storage to be alerted …. an indicator to the host device] [the storage device can communicate with a host device; a memory; and a controller in communication with the interface and the memory] [“So, it may be desired for a host device using this form of storage to be alerted in advance as to when the flash will no longer function reliably, so that it can prompt the user to perform a specific action (e.g., replace the storage device, alter recording behavior, etc.). In this embodiment, the health status check does not terminate the storage device's operability if it is still capable of operating. It is merely an indicator to the host device. Also, it should be noted that this alert can occur before the storage device actually fails, which is different from prior art storage devices that provide no advanced alert to the user prior to failure.”] [para. 0032] [“A storage device comprising: an interface through which the storage device can communicate with a host device; a memory; and a controller in communication with the interface and the memory, wherein the controller is configured to perform the following: track a number of erase cycles preformed on the memory; and provide the host device with information about how many erase cycles have been performed on the memory as compared to a predicted limit on a number of times that erase cycles can be performed on the memory.”] [claim 1].
Gim teaches the predicted number of physical blocks to be erased from the flash memory [“In FIG. 10, at block 1005, flash translation layer 325 of FIG. 3 may determine how many blocks must be erased to free enough pages to perform the received write command.”] [para. 0067].
Claim 17 is rejected with like reasoning.

As per claim 9, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the computing device of claim 6, Verhaeghe discloses wherein the processing unit further writes the amount of data on the flash memory, determines an actual number of physical blocks erased from the flash memory by the writing of the amount of data on the flash memory, and updates the total number of physical blocks previously erased from the flash memory with the actual number of physical blocks erased from the flash memory by the writing of the amount of data on the flash memory [erase block counter then updates its internal tracking tables (act 330). In this way, the erase block counter knows how many available blocks exist in the memory 120 of the storage device 100] [“As mentioned above, the controller 150 in this embodiment implements an erase block counter, and FIG. 3 is a flow chart showing an operation of an erase block counter of an embodiment. As shown in FIG. 3, when a block is erased, an erase block counter (EBC) log is incremented for that block (act 310). Additionally, when a bad block is identified (e.g., an erase or write can no longer be performed to that block), the erase block counter can remove it from the resource pool of available blocks (act 320). The erase block counter then updates its internal tracking tables (act 330). In this way, the erase block counter knows how many available blocks exist in the memory 120 of the storage device 100 and how many times erase cycles were performed on each of those blocks.”] [para. 0030].
Claim 18 is rejected with like reasoning.

As per claim 10, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the computing device of claim 6, Verhaeghe discloses wherein the processing unit takes an action for preserving a lifespan of the flash memory based at least on the predicted number of physical blocks erased from the flash memory [“For example, the storage device 100 can respond to a health status command from the host device 50 with a number from 0 to 100 that describes how much of the previously-consumed (i.e., erased) and initially-intended amount of total data to be written has been written as a percentage of that total. So, if the predicted number of erase cycles of the memory 120 of the storage device 100 is 10,000, and the average number of erase cycles across all of the available blocks of the memory 120 is 9,000, the storage device 100 can report to the host device 50 that 90% of the memory 120 is consumed.”] [para. 0028] [“In this embodiment, the storage device 100 has the ability to provide health status information, where "health" here is the percentage of lifespan used in percentage increments. The calculation can be reported to the host device 50 using OEM-specific commands. The calculation can take into consideration status of blocks in use and spare block availability.”] [para. 0034]. 
Gim teaches the predicted number of physical blocks to be erased from the flash memory [“In FIG. 10, at block 1005, flash translation layer 325 of FIG. 3 may determine how many blocks must be erased to free enough pages to perform the received write command.”] [para. 0067].

As per claim 11, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the computing device of claim 6, Verhaeghe discloses wherein the memory for storing the predictive model and the total number of physical blocks previously erased from the flash memory is the flash memory [the storage device 100 keeps track of the number of erase cycles preformed on the memory of the storage device. The storage device can also store a value of the predicted limit of the number of times that erase cycles can be performed on the memory.] [“As mentioned above, while health status reporting has been used with magnetic hard disk drives and enterprise storage hard disk and solid state drives, there is no such reporting mechanism currently available for consumer solid-state storage devices, such as Secure Digital (SD) memory cards, Compact Flash (CF) memory cards, and universal serial bus (USB) devices. The following embodiments can be used to provide such storage devices with a health status check feature. In general, in this embodiment, the storage device 100 keeps track of the number of erase cycles preformed on the memory of the storage device. The storage device can also store a value of the predicted limit of the number of times that erase cycles can be performed on the memory. In response to a request from a host device for the health status of the memory, the storage device can provide the host device with information about how many erase cycles have been performed on the memory as compared to the predicted limit. For example, the storage device 100 can respond to a health status command from the host device 50 with a number from 0 to 100 that describes how much of the previously-consumed (i.e., erased) and initially-intended amount of total data to be written has been written as a percentage of that total. So, if the predicted number of erase cycles of the memory 120 of the storage device 100 is 10,000, and the average number of erase cycles across all of the available blocks of the memory 120 is 9,000, the storage device 100 can report to the host device 50 that 90% of the memory 120 is consumed.”] para. 0028].

As per claim 18, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the method of claim 13, Verhaeghe discloses wherein the flash memory is comprised in the computing device, and the method further comprises storing by the computing device the total number of physical blocks previously erased from the flash memory [“A storage device comprising: an interface through which the storage device can communicate with a host device; a memory; and a controller in communication with the interface and the memory, wherein the controller is configured to perform the following: track a number of erase cycles preformed on the memory; and provide the host device with information about how many erase cycles have been performed on the memory as compared to a predicted limit on a number of times that erase cycles can be performed on the memory.”] [claim 1].

As per claim 20, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim discloses the method of claim 18, Verhaeghe discloses further comprising: taking an action [The host device 50 then receives the response (act 470) and can take appropriate act (e.g., alert the user of the health status level of the storage device 100).] for preserving a lifespan of the flash memory based at least on the predicted number of [“Returning to FIG. 2, in response to a health status command from the host device 100, the controller 110 can calculate usage for all programmable blocks in the memory 120, including spare blocks and even blocks used for caching. The controller 110 then reports back the average percentage used based on the flash's predetermined abilities (i.e., the theoretical limit). (Of course, this is just one method that can be used, and others are possible.) FIG. 4 is a flow chart that illustrates this process in more detail. As shown in FIG. 4, when the host device 50 issues a health status command to the storage device 100 (act 410), the storage device 100 verifies the command (act 420). After the command has been verified, the storage device 100 calculates the percentage of average used blocks based on the ability of the particular memory (e.g., NAND) used (i.e., the theoretical limit) (act 430). The storage device 100 then calculates the percentage of bad blocks against the total number of spare blocks available when the memory device 100 was new (act 440). So, the number of spare blocks is equal to the total number of erase blocks minus the exported capacity in erased blocks. The storage device 100 then appends the greater of the two values into a response packet (act 450) and responds to the host device's command with the data packet, which includes the value of percentage of the blocks used (act 460). The host device 50 then receives the response (act 470) and can take appropriate act (e.g., alert the user of the health status level of the storage device 100).”] [para. 0031].
Gim teaches the predicted number of physical blocks to be erased from the flash memory [“In FIG. 10, at block 1005, flash translation layer 325 of FIG. 3 may determine how many blocks must be erased to free enough pages to perform the received write command.”] [para. 0067].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe et al. [hereafter as Verhaeghe], US Pub. No. 2014/0164674 A1 in view of Ryan et al. [hereafter as Ryan], US Pub. No. 2016/0034206 A1 and further in view of Yamamoto et al. [hereafter as Yamamoto], US Pub. No. 2012/0005402 A1 and further in view of Gim et al. [hereafter as Gim], US Pub. No. 2018/0210825 A1 as applied to claim 6 above, and further in view of Reiner et al. [hereafter as Reiner], US Patent No. 8,112,586. B1.

As per claim 12, Verhaeghe in view of Ryan and further in view of Yamamoto and further in view of Gim and further in view of Higashi discloses the computing device of claim 6, Verhaeghe discloses wherein the memory for storing the predictive model and the total number of physical blocks previously erased from the flash memory is flash memory [the storage device 100 keeps track of the number of erase cycles preformed on the memory of the storage device. The storage device can also store a value of the predicted limit of the number of times that erase cycles can be performed on the memory.] [“As mentioned above, while health status reporting has been used with magnetic hard disk drives and enterprise storage hard disk and solid state drives, there is no such reporting mechanism currently available for consumer solid-state storage devices, such as Secure Digital (SD) memory cards, Compact Flash (CF) memory cards, and universal serial bus (USB) devices. The following embodiments can be used to provide such storage devices with a health status check feature. In general, in this embodiment, the storage device 100 keeps track of the number of erase cycles preformed on the memory of the storage device. The storage device can also store a value of the predicted limit of the number of times that erase cycles can be performed on the memory. In response to a request from a host device for the health status of the memory, the storage device can provide the host device with information about how many erase cycles have been performed on the memory as compared to the predicted limit. For example, the storage device 100 can respond to a health status command from the host device 50 with a number from 0 to 100 that describes how much of the previously-consumed (i.e., erased) and initially-intended amount of total data to be written has been written as a percentage of that total. So, if the predicted number of erase cycles of the memory 120 of the storage device 100 is 10,000, and the average number of erase cycles across all of the available blocks of the memory 120 is 9,000, the storage device 100 can report to the host device 50 that 90% of the memory 120 is consumed.”] para. 0028].
However, Verhaeghe, Ryan, Yamamoto, and Gim do not explicitly disclose the predictive model is different from the flash memory. 
Reiner teaches the predictive model is different from the flash memory [the predictive model process 150-2 represents one or more portions or runtime instances of the predictive model application 150-1 (or the entire application 150-1) performing or executing within or upon the processor 113 in the computerized device 110 at runtime] [“During operation of the computer system 110, the processor 113 accesses the memory system 112 via the interconnect 111 in order to launch, run, execute, interpret or otherwise perform the logic instructions of the predictive model application 150-1. Execution of the predictive model application 150-1 in this manner produces the predictive model process 150-2. In other words, the predictive model process 150-2 represents one or more portions or runtime instances of the predictive model application 150-1 (or the entire application 150-1) performing or executing within or upon the processor 113 in the computerized device 110 at runtime. The predictive model application 150-1 may be stored on a computer readable medium (such as a floppy disk), hard disk, electronic, magnetic, optical, or other computer readable medium. It is understood that embodiments and techniques discussed herein are well suited for other applications as well. Those skilled in the art will understand that the computer system 110 may include other processes and/or software and hardware components, such as an operating system. Display 130 need not be coupled directly to computer system 110. For example, the predictive model application 150-1 can be executed on a remotely accessible computerized device via the communication interface 115.”] [col. 6, lines 24-46].
Verhaeghe, Ryan, Yamamoto, Gim, and Reiner are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Verhaeghe, Ryan, Yamamoto, and Gim with Reiner in order to modify Verhaeghe, Ryan, Yamamoto, and Gim where “the predictive model is different from the flash memory” as taught by Reiner.  One of ordinary skill in the art would be motivated to combine Verhaeghe, Ryan, Yamamoto, and Gim with Reiner before the effective filing date of the claimed invention to improve a system by providing where an “the predictive model process 150-2 represents one or more portions or runtime instances of the predictive model application 150-1 (or the entire application 150-1) performing or executing within or upon the processor 113 in the computerized device 110 at runtime.” [Reiner, col. 6, lines 24-46].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EW/Examiner, Art Unit 2135                                                                                                                                                                                            

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135